DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 Response to Amendment
The amendment to the claims filed on 02/24/2022 does not comply with the requirements of 37 CFR 1.121(c) because the applicants have not provided the markings as required by the Rule.
At least “loaded” has been deleted from line 9 of claim 1 without providing the required markings.  
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The amendment has been entered this time to expedite prosecution. 
The applicants are cordially encouraged to follow the requirements of the Rule in the further communications.


 Claim Interpretation
The amendment to the claims filed on 02/24/2022 deleted the recitation of the resin material been “loaded” or “exhausted”. 
Thus, the claims do not any longer require the resin material been uncapable of conducting ion exchange.
The material having any amount of multivalent cations bound to the material (including the material that is still capable of the ion exchange) is now in the scope of the claims.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 78, 81-82, 84-85, 89, 91-92 and 95-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite:

“a water treatment reservoir comprising removable cartridge and having a bed with a bed depth of less than 1.5 feet”
Such is not supported by the original disclosure.
The original disclosure does not support a non-specified bed with a bed depth of less than 1.5 feet.
The referenced bed depth is supported by the original disclosure only for the bed depth of the treatment composition.
There is no support for the bed depth of an unspecified bed in the original disclosure.


The applicants also amended the claims to recite:
 “detergent dispensing device in fluid communication with the water treatment reservoir and comprising a detergent composition”.
Such is not supported by the original specification for the entire scope of the claims.
The use of the detergent dispensing device is supported only for the embodiment wherein the apparatus is connected to a washing machine.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 78, 81-82, 84-85, 89, 91-92 and 95-96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smolka (US 4,120,653).
Smolka teaches an apparatus as claimed except for “the bed depth” as claimed. See entire document, especially Figures I-VII and the related description and the description at column 3, line 31-column 12, line 28 and columns 5 and 6.
The apparatus (6) comprises an inlet, an outlet, and a reservoir. The inlet and the outlet are located as claimed. The inlet is disclosed as comprising a nozzle. The reservoir comprises a removable cartridge with a composition as claimed. The composition in Smolka is agitated by the flow of water. The reservoir also comprises a head space. 
Since Smolka teaches contacting composition with a tap water and/or with solutions based on the tap water the ion exchange resin recited by Smolka would have multivalent cations (calcium and magnesium) attached to the material due to the ion exchange.  
Since the apparatus of Smolka has the structure as claimed it is fully capable of performing the recited intended use recited by the claims. 
Smolka does not specifically teach “the bed depth” as claimed.
However, it would have been obvious to an ordinary artisan at the time the invention was made to find an optimum dimensions and the operation parameters of the apparatus depending from the specific application by routine experimentation in order to ensure proper and optimal functioning of the apparatus.

Smolka does not specifically teach the degree of crosslinking. 
However, Smolka is concerned about swellability of the resins.
It would have been obvious to an ordinary artisan at the time the invention was made to find an optimum degree of crosslinking of the polymers of Smolka to obtain the desired level of swellability of the polymers, since the degree of crosslinking is a result effective variable for obtaining desired swellability.

 As to the limitation requiring a detergent composition substantially free of sequestrant:
Smolka teaches adding a small amount of sequestering agent to a solution of detergents.
It is obvious that the solution of the detergent is free from the sequestering agent, since Smolka teaches separate adding the sequestering agent to the detergent solution.
Please, note that the claims are written using an open language comprising that does not exclude any other structural parts.


As to claim 89:
Smolka teaches a nozzle 17 providing vigorous turbulence of the flow. The referenced nozzle is fully capable of performing the recited intended use recited by the claims. 
As to claim 92:
Smolka teaches the apparatus without a filter between the outlet and a water delivery line.
As to claim 95:
The oxidant recited by the claim is readable at least on the dissolved oxygen inherently preset in the water.
As to claim 96:
Smolka teaches an apparatus with the additional treatment reservoir (at least column 11, lines 33-37).
Further, it has been held that held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to an ordinary artisan at the time the invention was made to duplicate the parts of the apparatus of Smolka and to connect them in series in order to increase the treatment ability of the apparatus.



Claims 78, 81-82, 84-85, 89, 91-92 and 95-96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smolka (US 4,120,653)  in view of the state of the prior art admitted by the appellants in the specification.
This rejection is an alternative rejection to the rejection over Smolka alone. The rejection is an alternative rejection with respect to the limitation requiring the specific degree of crosslinking.
Smolka teaches an apparatus as claimed except for “the bed depth” as claimed. See entire document, especially Figures I-VII and the related description and the description at column 3, line 31-column 12, line 28 and columns 5 and 6.
The apparatus (6) comprises an inlet, an outlet, and a reservoir. The inlet and the outlet are located as claimed. The inlet is disclosed as comprising a nozzle. The reservoir comprises a removable cartridge with a composition as claimed. The composition in Smolka is agitated by the flow of water. The reservoir also comprises a head space. 
Since Smolka teaches contacting composition with a tap water and/or with solutions based on the tap water the ion exchange resin recited by Smolka would have multivalent cations (calcium and magnesium) attached to the material due to the ion exchange.  
Since the apparatus of Smolka has the structure as claimed it is fully capable of performing the recited intended use recited by the claims. 
Smolka does not specifically teach “the bed depth” as claimed.
However, it would have been obvious to an ordinary artisan at the time the invention was made to find an optimum dimensions and the operation parameters of the apparatus depending from the specific application by routine experimentation in order to ensure proper and optimal functioning of the apparatus.

Smolka does not specifically teach the degree of crosslinking. 
However, it would have been obvious to an ordinary artisan at the time the invention was made to find an optimum degree of crosslinking of the polymers of Smolka depending from the desired level swellability of the polymers, since the degree of crosslinking is a result effective variable for obtaining desired swellability.
Further, Smolka teaches the use of the resins as claimed except for the specific recitation of the degree of crosslinking.
However, the applicants admitted that they used the commercially available resins such as Lewatit S8528 and Amberlite IRC 76.
It would have been obvious to an ordinary artisan at the time the invention was made to use any commercially available resins corresponding to the disclosure of Smolka including the resins Lewatit S8528 and Amberlite IRC 76 in order to use a known and commercially available product for its primary purpose. The inclusion of the referenced commercial reasons in the apparatus of Smolka would result in the claimed apparatus.


 As to the limitation requiring a detergent composition free of sequestrant:
Smolka teaches adding a small amount of sequestering agent to a solution of detergents.
It is obvious that the solution of the detergent is free from the sequestering agent, since Smolka teaches separate adding the sequestering agent to the detergent solution.
Please, note that the claims are written using an open language comprising that does not exclude any other structural parts.

As to claim 89:
Smolka teaches a nozzle 17 providing vigorous turbulence of the flow. The referenced nozzle is fully capable of performing the recited intended use recited by the claims. 
As to claim 92:
Smolka teaches the apparatus without a filter between the outlet and a water delivery line.
As to claim 95:
The oxidant recited by the claim is readable at least on the dissolved oxygen inherently preset in the water.
As to claim 96:
Smolka teaches an apparatus with the additional treatment reservoir (at least column 11, lines 33-37).
Further, it has been held that held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to an ordinary artisan at the time the invention was made to duplicate the parts of the apparatus of Smolka and to connect them in series in order to increase the treatment ability of the apparatus.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive.
The applicants allege that the bed depth is not obvious over Smolka.
The applicants’ arguments are not persuasive because the issue of the obviousness of the bed depth in view of Smolka has been already adjudicated by the Board in the decision rendered 04/07/2020 in the parent application SN 12764,621.
The applicants’ directed to the degree of crosslinking are not found persuasive because the issue of the obviousness of the degree of cross-linking in view of Smolka has been already adjudicated by the Board in the decision rendered 04/07/2020 in the parent application SN 12764,621.


The applicants allege that Smolka cannot teach an apparatus free of sequestrants.
This is not persuasive.
First, the claims are not limited to the apparatus been free of sequestrant.
The claims merely recite that the detergent composition is free from sequestrants.
Thus, the applicants’ arguments are not persuasive because they are not commensurate in scope with the claims.
Second, ss to the limitation requiring a detergent composition free of sequestrant:
Smolka teaches adding a small amount of sequestering agent to a solution of detergents.
It is obvious that the solution of the detergent is free from the sequestering agent, since Smolka teaches separate adding the sequestering agent to the detergent solution.
Please, note that the claims are written using an open language comprising that does not exclude any other structural parts.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Water Softening Filter Cartridges Applied Membranes Inc is cited to show that 
The standard size of the commercially available cartridges for ion exchangers to be used with washing machines is 10 inches.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711